As filed with the Securities and Exchange Commission on April 28, 2017 RegistrationNo.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 MAUI LAND & PINEAPPLE COMPANY, INC. (Exact name of registrant as specified in its charter) Hawaii 99-0107542 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 Village Road Lahaina, Maui, Hawaii 96761 (Address of Principal Executive Offices; Zip Code) MAUI LAND & PINEAPPLE COMPANY, INC. 2017 Equity and Incentive Award Plan (Full title of the plan) Warren H. Haruki Chief Executive Officer 200 Village Road
